Case 2:19-cv-10400-DMG-AS Document 1 Filed 12/09/19 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Brian Whitaker,                          Case No.

12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14     Abraham Moradzadeh, in                   Act; Unruh Civil Rights Act
       individual and representative
15     capacity as trustee of the
       Moradzadeh Family Trust, dated
16     June 26, 1998;
       Madlen Moradzadeh, in individual
17     and representative capacity as
       trustee of the Moradzadeh Family
18     Trust, dated June 26, 1998;
       Tartines Et Macarons, LLC, a
19     California Limited Liability
       Company; and Does 1-10,
20
                 Defendants.
21
22         Plaintiff Brian Whitaker complains of Abraham Moradzadeh, in
23
     individual and representative capacity as trustee of the Moradzadeh Family
24
     Trust, dated June 26, 1998; Madlen Moradzadeh, in individual and
25   representative capacity as trustee of the Moradzadeh Family Trust, dated June
26
     26, 1998; Tartines Et Macarons, LLC, a California Limited Liability
27
     Company; and Does 1-10 (“Defendants”), and alleges as follows:
28


                                           1

     Complaint
Case 2:19-cv-10400-DMG-AS Document 1 Filed 12/09/19 Page 2 of 8 Page ID #:2




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. He is
 3   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
 4   injury. He is a quadriplegic. He uses a wheelchair for mobility.
 5     2. Defendants Abraham Moradzadeh and Madlen Moradzadeh, in
 6   individual and representative capacity as trustee of the Moradzadeh Family
 7   Trust, dated June 26, 1998, owned the real property located at or about 8535
 8   Sunset Blvd., West Hollywood, California, in October 2019.
 9     3. Defendants Abraham Moradzadeh and Madlen Moradzadeh, in
10   individual and representative capacity as trustee of the Moradzadeh Family
11   Trust, dated June 26, 1998, own the real property located at or about 8535
12   Sunset Blvd., West Hollywood, California, currently.
13     4. Defendant Tartines Et Macarons, LLC owned Le Salon de The located
14   at or about 8535 Sunset Blvd., West Hollywood, California, in October 2019.
15     5. Defendant Tartines Et Macarons, LLC owns Le Salon de The
16   (“Restaurant”) located at or about 8535 Sunset Blvd., West Hollywood,
17   California, currently.
18     6. Plaintiff does not know the true names of Defendants, their business
19   capacities, their ownership connection to the property and business, or their
20   relative responsibilities in causing the access violations herein complained of,
21   and alleges a joint venture and common enterprise by all such Defendants.
22   Plaintiff is informed and believes that each of the Defendants herein,
23   including Does 1 through 10, inclusive, is responsible in some capacity for the
24   events herein alleged, or is a necessary party for obtaining appropriate relief.
25   Plaintiff will seek leave to amend when the true names, capacities,
26   connections, and responsibilities of the Defendants and Does 1 through 10,
27   inclusive, are ascertained.
28


                                            2

     Complaint
Case 2:19-cv-10400-DMG-AS Document 1 Filed 12/09/19 Page 3 of 8 Page ID #:3




 1     JURISDICTION & VENUE:
 2     7. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 6   of action, arising from the same nucleus of operative facts and arising out of
 7   the same transactions, is also brought under California’s Unruh Civil Rights
 8   Act, which act expressly incorporates the Americans with Disabilities Act.
 9     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13     FACTUAL ALLEGATIONS:
14     10. Plaintiff went to the Restaurant in October 2019 with the intention to
15   avail himself of its goods, motivated in part to determine if the defendants
16   comply with the disability access laws.
17     11. The Restaurant is a facility open to the public, a place of public
18   accommodation, and a business establishment.
19     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
20   to provide accessible dining surfaces in conformance with the ADA Standards
21   as it relates to wheelchair users like the plaintiff.
22     13. On information and belief, the defendants currently fail to provide
23   accessible dining surfaces.
24     14. This barrier relates to and impacts the plaintiff’s disability. Plaintiff
25   personally encountered this barrier.
26     15. By failing to provide accessible facilities, the defendants denied the
27   plaintiff full and equal access.
28     16. The failure to provide accessible facilities created difficulty and


                                               3

     Complaint
Case 2:19-cv-10400-DMG-AS Document 1 Filed 12/09/19 Page 4 of 8 Page ID #:4




 1   discomfort for the Plaintiff.
 2     17. Even though the plaintiff did not confront the barrier, on information
 3   and belief the defendants currently fail to provide accessible paths of travel
 4   leading into the Restaurant. Plaintiff seeks to have these barriers removed as
 5   they relate to and impact his disability.
 6     18. The defendants have failed to maintain in working and useable
 7   conditions those features required to provide ready access to persons with
 8   disabilities.
 9     19. The barriers identified above are easily removed without much
10   difficulty or expense. They are the types of barriers identified by the
11   Department of Justice as presumably readily achievable to remove and, in fact,
12   these barriers are readily achievable to remove. Moreover, there are numerous
13   alternative accommodations that could be made to provide a greater level of
14   access if complete removal were not achievable.
15     20. Plaintiff will return to the Restaurant to avail himself of its goods and to
16   determine compliance with the disability access laws once it is represented to
17   him that the Restaurant and its facilities are accessible. Plaintiff is currently
18   deterred from doing so because of his knowledge of the existing barriers and
19   his uncertainty about the existence of yet other barriers on the site. If the
20   barriers are not removed, the plaintiff will face unlawful and discriminatory
21   barriers again.
22     21. Given the obvious and blatant nature of the barriers and violations
23   alleged herein, the plaintiff alleges, on information and belief, that there are
24   other violations and barriers on the site that relate to his disability. Plaintiff will
25   amend the complaint, to provide proper notice regarding the scope of this
26   lawsuit, once he conducts a site inspection. However, please be on notice that
27   the plaintiff seeks to have all barriers related to his disability remedied. See
28   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff


                                               4

     Complaint
Case 2:19-cv-10400-DMG-AS Document 1 Filed 12/09/19 Page 5 of 8 Page ID #:5




 1   encounters one barrier at a site, he can sue to have all barriers that relate to his
 2   disability removed regardless of whether he personally encountered them).
 3
 4   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 5   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 6   Defendants.) (42 U.S.C. section 12101, et seq.)
 7     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 8   again herein, the allegations contained in all prior paragraphs of this
 9   complaint.
10     23. Under the ADA, it is an act of discrimination to fail to ensure that the
11   privileges, advantages, accommodations, facilities, goods and services of any
12   place of public accommodation is offered on a full and equal basis by anyone
13   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
14   § 12182(a). Discrimination is defined, inter alia, as follows:
15            a. A failure to make reasonable modifications in policies, practices,
16                or procedures, when such modifications are necessary to afford
17                goods,     services,   facilities,   privileges,    advantages,     or
18                accommodations to individuals with disabilities, unless the
19                accommodation would work a fundamental alteration of those
20                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
21            b. A failure to remove architectural barriers where such removal is
22                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
23                defined by reference to the ADA Standards.
24            c. A failure to make alterations in such a manner that, to the
25                maximum extent feasible, the altered portions of the facility are
26                readily accessible to and usable by individuals with disabilities,
27                including individuals who use wheelchairs or to ensure that, to the
28                maximum extent feasible, the path of travel to the altered area and


                                              5

     Complaint
Case 2:19-cv-10400-DMG-AS Document 1 Filed 12/09/19 Page 6 of 8 Page ID #:6




 1                the bathrooms, telephones, and drinking fountains serving the
 2                altered area, are readily accessible to and usable by individuals
 3                with disabilities. 42 U.S.C. § 12183(a)(2).
 4     24. When a business provides facilities such as dining surfaces, it must
 5   provide accessible dining surfaces.
 6     25. Here, accessible dining surfaces have not been provided.
 7     26. When a business provides paths of travel, it must provide accessible
 8   paths of travel.
 9     27. Here, accessible paths of travel have not been provided.
10     28. The Safe Harbor provisions of the 2010 Standards are not applicable
11   here because the conditions challenged in this lawsuit do not comply with the
12   1991 Standards.
13     29. A public accommodation must maintain in operable working condition
14   those features of its facilities and equipment that are required to be readily
15   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
16     30. Here, the failure to ensure that the accessible facilities were available
17   and ready to be used by the plaintiff is a violation of the law.
18
19   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
20   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
21   Code § 51-53.)
22     31. Plaintiff repleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
25   that persons with disabilities are entitled to full and equal accommodations,
26   advantages, facilities, privileges, or services in all business establishment of
27   every kind whatsoever within the jurisdiction of the State of California. Cal.
28   Civ. Code §51(b).


                                             6

     Complaint
Case 2:19-cv-10400-DMG-AS Document 1 Filed 12/09/19 Page 7 of 8 Page ID #:7




 1      32. The Unruh Act provides that a violation of the ADA is a violation of the
 2   Unruh Act. Cal. Civ. Code, § 51(f).
 3      33. Defendants’ acts and omissions, as herein alleged, have violated the
 4   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 5   rights to full and equal use of the accommodations, advantages, facilities,
 6   privileges, or services offered.
 7      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 8   discomfort or embarrassment for the plaintiff, the defendants are also each
 9   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
10   (c).)
11
12             PRAYER:
13             Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15           1. For injunctive relief, compelling Defendants to comply with the
16   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
17   plaintiff is not invoking section 55 of the California Civil Code and is not
18   seeking injunctive relief under the Disabled Persons Act at all.
19           2. Damages under the Unruh Civil Rights Act, which provides for actual
20   damages and a statutory minimum of $4,000 for each offense.
21           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
22   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
23
     Dated: November 20, 2019             CENTER FOR DISABILITY ACCESS
24
25
                                          By:
26
27                                        ______________________________

28                                               Russell Handy, Esq.
                                                 Attorney for plaintiff


                                                7

     Complaint
Case 2:19-cv-10400-DMG-AS Document 1 Filed 12/09/19 Page 8 of 8 Page ID #:8




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       8

     Complaint
